04/09/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               January 8, 2019 Session

               STATE OF TENNESSEE v. CHARLES BURROW

                 Appeal from the Criminal Court for Shelby County
                   No. 16-05674       Glenn Ivy Wright, Judge
                     ___________________________________

                           No. W2018-00374-CCA-R3-CD
                       ___________________________________


A Shelby County jury convicted the defendant, Charles Burrow, of three counts of
second degree murder, one count of first degree murder, one count of attempted first
degree murder, one count of aggravated criminal trespass, and one count of employing a
firearm during the commission of a dangerous felony. Following a sentencing hearing,
the trial court imposed an effective sentence of life imprisonment plus six years. On
appeal, the defendant challenges the sufficiency of the evidence to support his
convictions. The defendant also contends the jury’s verdicts are inconsistent and requests
plain error review of improper statements by the prosecutor. After reviewing the record
and considering the applicable law, we affirm the judgments of the trial court. However,
we remand the case for corrected judgment forms in Counts one, two, three, four, and
five.

Tenn. R. App. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed and
                  Remanded for Entry of Corrected Judgments

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J. and CAMILLE R. MCMULLEN, J., joined.

Josie S. Holland, Memphis, Tennessee (on appeal); Greg Allen and John Catmur (at
trial), for the appellant, Charles Burrow.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Amy Weirich, District Attorney General; and Jeff Jones and Austin
Scofield, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                       OPINION
                             Facts and Procedural History

       A Shelby County grand jury indicted the defendant, Charles Burrow, for two
counts of first degree murder (Counts one and two), two counts of first degree felony
murder (Counts three and four), one count of attempted first degree murder (Count five),
one count of aggravated burglary (Count six), and one count of employing a firearm
during the commission of a dangerous felony (Count seven). Following a jury trial, the
defendant was convicted of three counts of second degree murder (Counts one, three, and
four), one count of first degree murder (Count two), one count of attempted first degree
murder (Count five), one count of aggravated criminal trespass (Count six), and one
count of employing a firearm during the commission of a dangerous felony (Count
seven). At trial, the State presented the following facts for the jury’s review.

       In October 2015, Melissa Frans moved with Jodie Davis and her son, Michael
Davis. Because Ms. Frans and the defendant had recently ended their five-year
relationship, Ms. Davis established a rule that the defendant, who had previously
completed home repairs for Ms. Davis, was not allowed in the house while Ms. Frans was
staying there.

       On the afternoon of October 12, 2015, Ms. Frans was in her bedroom when she
heard a “bump on the back side of the wall” followed by several “pops.” She then heard
Mr. Davis scream, “Charlie, Charlie. Why do you --” followed by several more “pops.”
Ms. Frans hid in the closet because she realized the defendant was armed and in the
house. She held the closet door shut as she tried to call 911. However, the line was busy,
and she was unable to get through to an operator. Ms. Frans heard the defendant say,
“Where is the f*****g b***h?” He then pulled open the closet door and pointed a .25
caliber pistol at Ms. Frans’s head as she begged him not to kill her. She heard a click as
the defendant pulled the trigger, but nothing happened. The defendant then tried to shoot
himself, but the gun would not fire. He took the magazine out of the gun and “slam[med]
it back in” several times but could not get the gun to fire. Finally, he “calmly turn[ed]
around and walk[ed] out of the room.” Ms. Frans waited in the bedroom until the
defendant left. In the living room, she saw the back of Ms. Davis’s head on the ground
behind the couch. She turned and saw Mr. Davis’s feet in the back bedroom before
running out of the house.

        Molly Minton, Ms. Davis’s neighbor, was sitting in her driveway with her mother,
Rebecca Holmin, when they heard a sound “like metal hitting metal” coming from the
Davis home. A few minutes later they saw the defendant, who Ms. Minton recognized
from the neighborhood, come out of the house with a gun in his hand and calmly walk
down the street. Ms. Frans also ran out of the house, screaming that the defendant had
killed the Davises. As Ms. Holmin attempted to calm Ms. Frans down, Ms. Minton went
                                          -2-
into the house to see if she could render aid. However, once she entered the house Ms.
Minton saw that both Mr. and Ms. Davis were deceased.

       Ralph Haynes had recently purchased a vacant lot next to the defendant’s house
and was mowing the grass that afternoon when the defendant walked up to him. The
defendant was holding two guns in his hands and asked Mr. Haynes if he had been in the
military. When Mr. Haynes replied he had been in the Air Force, the defendant said,
“Well, you would have done the same thing.” The defendant then asked Mr. Haynes to
call the police and tell them the defendant had killed two people. The defendant also
asked Mr. Haynes to instruct the police to kill him when they arrived. However, after
going inside his house for approximately five minutes, the defendant returned and told
Mr. Haynes that he did not want the police to kill him because he did not want an
innocent police officer to live with that experience.

       Officers Jon Alsop and Jimmy Gay with the Memphis Police Department
(“MPD”) were both responding to the shooting call when the defendant ran into the street
and flagged them down. The defendant had his hands in the air and told the officers he
“just killed two people.” The defendant was taken into custody and placed in Officer
Alsop’s squad car. The officers proceeded to secure the defendant’s house and observed
two guns on a coffee table. Officer Gay secured the guns by taking out the live rounds.
However, the .25 caliber pistol “was messed up” because Officer Gay could not “rack the
slide back.” The defendant remained in Officer Alsop’s squad car for several hours until
he was taken to the detective bureau.

       Officer Christopher Peperone with the MPD was the first officer to arrive at the
crime scene after the shooting. After speaking with Ms. Frans, Officer Peperone cleared
the house and observed the bodies of Ms. Davis in the living room and Mr. Davis in the
back bedroom.

       Officer Sam Blue with the MPD Crime Scene Investigation Unit responded to
both the Davis home on Orchi and the defendant’s house on Whittier. At the Davises’
house, Officer Blue found two projectiles, one at the corner of the kitchen and the living
room and one in a door jamb. He also discovered two spent shell casings, one underneath
Ms. Davis and one in the back bedroom near Mr. Davis. At the defendant’s house,
Officer Blue recovered the two weapons Officers Alsop and Gay found on the coffee
table.

       Special Agent Cervinia Braswell, a forensic scientist with the Firearms
Identification Unit of the TBI and an expert in firearms identification, analyzed the
firearms, projectiles, and shell casings recovered in this case. Both weapons were in
operating condition, and test fired bullets and casings were compared to the evidence
                                          -3-
collected at the scene. Special Agent Braswell determined the two spent shell casings
were fired from the defendant’s .25 caliber pistol and the two projectiles were fired from
the defendant’s .38 caliber revolver.

        Dr. Marco Ross, the deputy chief medical examiner and forensic pathologist at the
West Tennessee Regional Forensic Center, performed the autopsies on both Mr. and Ms.
Davis. Dr. Ross found Ms. Davis suffered three gunshot wounds fired from an
undetermined range. The first gunshot wound was to the right upper back region. The
bullet continued through her chest and exited through her right breast. Because the bullet
did not go through any vital organs or major vessels, this wound would not have been
immediately fatal. The second bullet entered at Ms. Davis’s mid back, going through her
right sixth costovertebral joint and lodging in the right breast. This gunshot wound
would have been fatal within minutes. Ms. Davis also suffered a gunshot wound to the
outer right part of her sixth rib. This bullet went through the left lung, heart, and sternum
before lodging in the soft tissue at the front of the chest wall. This wound would also
have been fatal within minutes. Finally, Ms. Davis had an abrasion on her right wrist that
Dr. Ross opined “could possibly represent a gunshot graze wound.” Ms. Davis’s
toxicology report was negative for alcohol and drugs.

        Dr. Ross found Mr. Davis also suffered from three gunshot wounds. The first
gunshot wound was to the base of his neck. The bullet went through the left collar bone,
aortic arch, left main bronchitis, left lung, esophagus, and right lung before lodging in the
muscular tissues of the right flank. This wound would have been fatal within minutes.
The second bullet entered on the left front part of the chest and travelled through the left
lung and heart before exiting near the middle of his back. The wound would have been
fatal within minutes and was fired “anywhere from within half an inch to upwards of
three to four feet.” Mr. Davis also suffered a gunshot wound to the back of the right
shoulder. This bullet went through the soft tissue and muscle of his right shoulder before
exiting his right shoulder. With proper medical attention, this wound would not have
been fatal. Finally, Mr. Davis had a graze wound on the inner part of his right thigh. His
toxicology report indicated the presence of marijuana and alcohol, with a blood alcohol
concentration of .182.

        A trial, the State called Melissa Frans, Molly Minton, Rebecca Holmin, Ralph
Haynes, Officer Sam Blue, Officer Christopher Peperone, Officer Jon Alsop, Officer
Jimmy Gay, Special Agent Cervinia Braswell, and Dr. Marco Ross as witnesses, and all
rendered testimony consistent with the foregoing. Clayton Davis, Ms. Davis’s brother,
identified photographs of the victims and indicated he last spoke with Ms. Davis a few
days before she died.



                                            -4-
        The defendant testified on his own behalf, asserting he acted in self-defense. The
defendant stated he was drinking with some friends in the park that afternoon and
returned home to get some headache medication. As he entered the house, the defendant
first noticed his dog was in the backyard, which was unusual. When he reached for the
headache medicine, it was missing, as was his .25 caliber pistol. The defendant assumed
Ms. Frans had come into the house and taken the items because she still had a key. He
placed his .38 caliber revolver in his pocket and walked to the Davises’ house to confront
Ms. Frans about the missing items. The defendant denied intending to harm anyone and
insisted he only wanted his property back. The defendant testified he knocked on the
front door, and Ms. Davis told him to come in. When he entered the house, he saw Mr.
Davis in the hallway with the defendant’s .25 caliber pistol in his hand. Mr. Davis ran
toward him, and a scuffle ensued. During the altercation, the defendant claimed the guns
went off several times. The defendant testified he saw Ms. Frans sitting on the floor in
her bedroom afterward but did not speak to her. When the defendant left, he stated Ms.
Davis’s body was in the living room and Mr. Davis’s was near the front door. On cross-
examination, the defendant acknowledged he should have called the police after realizing
his gun was missing. He could not explain why Mr. Davis’s body was found in the
bedroom and not by the front door. The defendant also stated he wanted to tell police
“the whole story” but could not because they “didn’t give [him] a chance.”

       Following deliberations, the jury found the defendant guilty of two counts of
second degree murder with regards to his actions against Ms. Jodie Davis (Counts one
and three), first degree murder and second degree murder with regards to his actions
against Mr. Michael Davis (Counts two and four), attempted first degree murder with
regards to his actions against Melissa Frans (Count five), aggravated criminal trespass
(Count six), and employing a firearm during the commission of a dangerous felony
(Count seven). Following a sentencing hearing, the trial court imposed an effective
sentence of life imprisonment plus six years.

         The defendant filed a timely motion for new trial in which he argued the evidence
at trial was insufficient to support the jury’s verdicts, the jury returned improper verdicts,
and the State erred in improperly commenting on the defendant’s right to remain silent.
The trial court denied the motion, and this timely appeal followed.

                                          Analysis

I.     Sufficiency

      On appeal, the defendant first argues the evidence was insufficient to support his
convictions for first degree murder, second degree murder, employment of a firearm

                                            -5-
during the commission of a dangerous felony, and aggravated criminal trespass.1 The
State counters that the evidence was sufficient. We agree with the State.

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or
jury shall be set aside if the evidence is insufficient to support the findings by the trier of
fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92
(Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All
questions involving the credibility of witnesses, the weight and value to be given the
evidence, and all factual issues are resolved by the trier of fact. State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). Our Supreme Court has stated the following rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus, the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere, and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523 (Tenn. 1963)). “A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

A.     First Degree Murder (Count Two)

       The jury convicted the defendant of first degree murder for the death of Michael
Davis. First degree murder is “a premeditated and intentional killing of another.” Tenn.
Code Ann. § 39-13-202 (a)(1). In this context, premeditation is “an act done after the
exercise of reflection and judgment.” Tenn. Code Ann. § 39-13-202 (d). Tennessee
Code Annotated section 39-13-202 (d) further states:

       1
           The defendant does not challenge his conviction for attempted first degree murder (Count five).
                                                   -6-
               “Premeditation” means that the intent to kill must have been formed
       prior to the act itself. It is not necessary that the purpose to kill preexist in
       the mind of the accused for any definite period of time. The mental state of
       the accused at the time the accused allegedly decided to kill must be
       carefully considered in order to determine whether the accused was
       sufficiently free from excitement and passion as to be capable of
       premeditation.

Id. “The element of premeditation is a question for the jury which may be established by
proof of the circumstances surrounding the killing.” State v. Young, 196 S.W.3d 85, 108
(Tenn. 2006) (citing State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997)). The Tennessee
Supreme Court has identified certain factors which tend to support a finding of
premeditation, including: “the use of a deadly weapon upon an unarmed victim; the
particular cruelty of the killing; declarations by the defendant of an intent to kill;
evidence of procurement of a weapon; preparations before the killing for concealment of
the crime, and calmness immediately after the killing.” Bland, 958 S.W.2d at 660 (citing
State v. Brown, 836 S.W.2d 530, 541-42 (Tenn. 1992); State v. West, 844 S.W.2d 144,
148 (Tenn. 1992)). Bland does not include an exhaustive list of factors for consideration
when finding premeditation. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013). A
conclusion the killing was premeditated may also be supported by the nature of the
killing or evidence establishing a motive. Id. Likewise, lack of provocation by the
victim, failure to render aid, and destruction or secretion of evidence may also support an
inference of premeditation. State v. Larkin, 443 S.W.3d 751, 815-16 (Tenn. Crim. App.
2013) (internal citations omitted).

       Here, the defendant does not dispute that he shot Mr. Davis. Instead, the
defendant argues the evidence submitted at trial showed he acted in self-defense, and the
State did not negate this claim. A person may use deadly force in self-defense when that
person has a reasonable belief, based upon reasonable grounds, that there is an imminent,
real danger of death or serious bodily injury. Tenn. Code Ann. § 39-11-611(b)(2).
“[W]hether an individual acted in self-defense is a factual determination to be made by
the jury as the sole trier of fact.” State v. Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App.
1997). It is within the jury’s prerogative to reject a claim of self-defense. Id.

       The defendant contends his testimony, the crime scene, and Dr. Ross’s autopsy
report support the defendant’s theory of self-defense. At trial, the defendant testified Mr.
Davis charged him with the .25 caliber pistol as the defendant entered the house, causing
an altercation that resulted in Mr. Davis being shot three times. He asserts his testimony
is corroborated by the location of shell casings in the living room, the location of the
projectile in the door jamb, the trail of blood leading into the back bedroom, and Dr.
                                             -7-
Ross’s testimony that the victims’ gunshot wounds were from varying angles and
distances. In addition, Ms. Frans testified she heard a bump on the wall before the
shooting began.

        However, despite the defendant’s claim, other evidence presented at trial
established the defendant did not act in self-defense. Ms. Frans testified she heard Mr.
Davis say “Charlie. Charlie. Why do you --” before hearing several gunshots. She also
testified the defendant put a gun to her head, pulled the trigger, and calmly walked away
after the gun jammed. Ms. Minton and Ms. Holmin also described the defendant’s
demeanor as calm directly after the shooting. Moreover, Mr. Davis’s body was found in
the back bedroom despite the defendant’s testimony that the body was near the front door
when he left the house. Officer Blue found a shell casing near Mr. Davis’s body,
supporting the theory that he was shot in the bedroom and not in the living room.
Finally, Dr. Ross testified Mr. Davis suffered two gunshot wounds to the back, further
negating the defendant’s claim of self-defense. By its verdict, the jury rejected the
defendant’s claim that he shot Mr. Davis in self-defense and accredited the State’s
witnesses. Goode, 956 S.W.2d at 527. The defendant is not entitled to relief on this
issue.

       The defendant also argues the State did not prove he acted with intent and
premeditation or that Mr. Davis’s death was free from excitement and passion.
Specifically, the defendant argues his mental health prevented his actions from being
premeditated and intentional, and his actions were not sufficiently free from excitement
and passion because he believed Ms. Frans and Mr. Davis had broken into his house and
stolen his gun. The record, however, does not support this argument.

       Instead, the evidence shows that on October 12, 2015, the defendant walked three
blocks to the victims’ house, where Ms. Frans had been living since her break-up with the
defendant, armed with a .25 caliber pistol and .38 caliber revolver. He entered the house
and shot Ms. Davis in the back three times. He then walked to the back bedroom and
shot Mr. Davis three times, twice in the back and once in the chest. He found Ms. Frans
hiding in a bedroom closet, put a gun to her head, and pulled the trigger. However, the
gun jammed, and, after attempting to shoot himself, the defendant calmly walked back to
his house and told a neighbor to call the police.

       Looking specifically to the premeditation factors outlined by our Supreme Court,
the record establishes the defendant caught Mr. Davis by surprise and shot him in mid-
sentence. Ms. Frans testified she did not believe Mr. Davis owned a gun. Following the
shootings, the defendant did not attempt to render aid to the victims and, instead, walked
several blocks to his house before asking someone to contact the police. Furthermore,
multiple witnesses commented on the defendant’s calm demeanor following the
                                          -8-
shootings. See Bland, 958 S.W.2d at 660; Larkin 443 S.W.3d 816. Accordingly, the
record is sufficient to establish the defendant committed the premeditated murder of Mr.
Davis.

       Though the defendant testified he was upset at the thought of Ms. Frans and Mr.
Davis stealing guns from his house, the record does not support a finding that he
committed the murder in the heat of passion. Rather, the evidence shows the defendant
walked into the victims’ house with two guns, shot Mr. and Ms. Davis, attempted to
shoot Ms. Frans, and, when that failed, calmly walked out of the house and back home.
Ms. Minton and Ms. Holmin described the defendant’s demeanor as “calm” and
“nonchalant” as he left the victims’ house. The defendant is not entitled to relief on this
issue.

B.     Second Degree Murder (Count One)

       The jury convicted the defendant of second degree murder for the death of Ms.
Jodie Davis. Second degree murder is the “knowing killing of another.” Tenn. Code
Ann. § 39-13-210(a)(1). Second degree murder is a result-of-conduct offense. State v.
Page, 81 S.W.3d 781, 787 (Tenn. Crim. App. 2002). Therefore, a person acts knowingly
“when the person is aware that the conduct is reasonably certain to cause the result.”
Tenn. Code Ann. § 39–11–302(b) (2014). “[T]he ‘nature of the conduct’ that causes
death is inconsequential.” Page, 81 S.W.3d at 787. A knowing intent is shown if the
defendant acts with an awareness that his conduct is reasonably certain to cause the
victim's death. See id. at 790-93. Whether a defendant acted “knowingly” is a question of
fact for the jury. State v. Inlow, 52 S.W.3d 101, 104-105 (Tenn. Crim. App. 2000). In
assessing the defendant’s intent, the jury may rely on “the character of the assault, the
nature of the act and [on] all the circumstances of the case in evidence.” Id. at 105 (citing
State v. Holland, 860 S.W.2d 53, 59 (Tenn. Crim. App. 1993)).

       The defendant argues the evidence presented at trial does not support a finding
that he knowingly killed Ms. Davis. Instead, because the defendant testified he
accidentally shot Ms. Davis during his altercation with Mr. Davis, he asserts he acted
recklessly or negligently, but not knowingly. We respectfully disagree.

       The evidence, considered in the light most favorable to the State, showed the
defendant was forbidden from coming to the victims’ house while Ms. Frans was staying
there. However, on the afternoon of October 12, 2015, the defendant walked into the
victims’ house and shot Ms. Davis three times in the back as she stood in the living room.
He then proceeded to shoot her son, Mr. Davis, before searching for Ms. Frans. Based on
the evidence, a rational jury could find second degree murder beyond a reasonable doubt.
Although the defendant testified he accidentally shot Ms. Davis during his altercation
                                            -9-
with Mr. Davis, the jury rejected this theory when reaching its verdict. The defendant is
not entitled to relief on this issue.

C.   Employment of a Firearm During the Commission of a Dangerous Felony
(Count Seven)

       As charged in Count seven, “[i]t is an offense to employ a firearm during the . . .
[c]ommission of a dangerous felony.” Tenn. Code Ann. § 39-17-1324(b)(1). One such
“dangerous felony” is attempted second degree murder. Tenn. Code Ann. § 39-17-
1324(b)(2), (i)(1)(B). The term “employ” means “to make use of.” State v. Fayne, 451
S.W.3d 362, 370 (Tenn. 2014). The evidence at trial showed the defendant found Ms.
Frans hiding in a closet. He put a gun to head and pulled the trigger as she begged for her
life. The gun jammed, and the defendant, unable to get the gun to fire, left the house.
Therefore, the evidence is sufficient to support the defendant’s conviction.

        The defendant notes he was indicted for employment of a firearm during the
commission of attempted first degree murder but convicted of employment of a firearm
during the commission of attempted second degree murder. A jury may find a defendant
guilty of employing a firearm for a lesser-included offense of the dangerous felony listed
in the indictment if both felonies are an enumerated felony under the statute. State v.
Shawn Thompson, No. M2013-01274-CCA-R3-CD, 2014 WL 2609535, at *5-6 (Tenn.
Crim. App. Mar. 11, 2014), no perm. app. filed. Both attempted first degree and
attempted second degree murder are qualifying felonies. See Tenn. Code Ann. § 39-17-
1324(i)(1)(A)-(B). In addition, the defendant argues he was not convicted of attempted
second degree murder and, therefore, cannot be convicted of employing a firearm during
the commission of attempted second degree murder. However, this Court previously held
a defendant could be found guilty of employing a firearm during the commission of a
dangerous felony, even if not convicted of the same stand-alone felony. See State v.
Demetrius Pirtle and Cordarius R. Maxwell, No. W2014-02222-CCA-R3-CD, 2016 WL
4009712, at *8-9 (Tenn. Crim. App. July 22, 2016), perm. app. denied (Tenn. Nov. 22,
2016) (upholding the defendant’s convictions of attempted second degree murder and
employing a firearm during the commission of attempted first degree murder when the
evidence established guilt for both offenses). The defendant is not entitled to relief on
this issue.

D.     Aggravated Criminal Trespass (Counts Three, Four, and Six)

      With respect to the defendant’s conviction for aggravated criminal trespass,
Tennessee Code Annotated section 39-14-406 provides:



                                          - 10 -
       (a) A person commits aggravated criminal trespass who enters or remains
       on property when:

        (1) The person knows the person does not have the property owner’s
       effective consent to do so; and

       (2) The person intends, knows, or is reckless about whether such person’s
       presence will cause fear for the safety of another; or

       (3) The person, in order to gain entry to the property, destroys, cuts,
       vandalizes, alters or removes a gate, signage, fencing, lock, chain or other
       barrier designed to keep trespassers from entering the property.

For the purpose of the statute, “enter” means “intrusion of the entire body.” Tenn. Code
Ann. § 39-14-406(b).

        Here, the defendant argues Ms. Frans was the only witness who testified Ms.
Davis had forbidden the defendant from coming to the house, while the defendant
testified he identified himself at the door and was given permission to enter. However,
by finding the defendant guilty, the jury accredited the testimony of Ms. Frans and
discounted the testimony of the defendant, and this Court will not re-evaluate those
findings on appeal. Bland, 958 S.W.2d at 659.

       Ms. Frans testified she moved into Ms. Davis’s house two weeks prior to the
shooting. Because Ms. Frans and the defendant were ending their romantic relationship,
Ms. Davis would not allow the defendant to come to the house while Ms. Frans was
there. On the afternoon of the shooting, the defendant entered the house without
permission and proceeded to shoot Mr. and Ms. Davis before attempting to shoot Ms.
Frans. Based on the evidence, a rational jury could find aggravated criminal trespass
beyond a reasonable doubt.

        The defendant also notes the jury initially returned verdicts for second degree
murder in perpetration of an aggravated criminal trespass for Counts three and four. The
trial court sent the jury back to deliberate further on Count four, and the jury returned a
verdict of second degree murder. However, this issue is not properly supported by
argument and is, therefore, waived. Tenn. Ct. Crim. App. R. 10(b). Regardless, as noted
above, the evidence presented at trial was sufficient to support convictions of second
degree murder for both Mr. and Ms. Davis.

II.    Inconsistent Verdicts

                                          - 11 -
        The defendant next argues the jury’s decision to acquit him of aggravated burglary
is inconsistent with the decision to convict him of premeditated first degree murder and
attempted first degree murder. The State contends inconsistent verdicts are not a basis
for relief. We agree.

      The Tennessee Supreme Court has long held that inconsistent verdicts are
allowed:

              Consistency in verdicts for multiple count indictments is
       unnecessary as each count is a separate indictment . . . . An acquittal on
       one count cannot be considered res judicata to another count even though
       both counts stem from the same criminal transaction. This Court will not
       upset a seemingly inconsistent verdict by speculating as to the jury’s
       reasoning if we are satisfied that the evidence establishes guilt of the
       offense upon which the conviction was returned.

Wiggins v. State, 498 S.W.2d 92, 93–94 (Tenn. 1973). More recently, the Tennessee
Supreme Court stated “that ‘[t]he validity accorded to [inconsistent] verdicts recognizes
the sanctity of the jury’s deliberations and the strong policy against probing into its logic
or reasoning, which would open the door to interminable speculation.’” State v. Davis,
466 S.W.3d 49, 77 (Tenn. 2015) (quoting United States v. Zane, 495 F.2d 683, 690 (2nd
Cir. 1974)). Therefore, we conclude the defendant is not entitled to relief on this issue.

III.   Improper Statements

        Finally, the defendant contends the State made several statements which
constituted misconduct, prejudicing the outcome of the trial.             The defendant
acknowledges he failed to contemporaneously object to the statements and requests
review under the plain error doctrine. The State maintains the defendant is not entitled to
relief under the plain error doctrine. We agree.

       Before an error may be recognized, it “must be ‘plain’ and it must affect a
‘substantial right’ of the accused.” State v. Adkisson, 899 S.W.2d 626, 639 (Tenn. Crim.
App. 1994). “An error would have to [be] especially egregious in nature, striking at the
very heart of the fairness of the judicial proceeding, to rise to the level of plain error.”
State v. Page, 184 S.W.3d 223, 231 (Tenn. 2006). In State v. Smith, our Supreme Court
adopted Adkisson’s five-factor test for determining whether an error should be recognized
as plain:

       (a) The record must clearly establish what occurred in the trial court;

                                           - 12 -
       (b) A clear and unequivocal rule of law must have been breached;

       (c) A substantial right of the accused must have been adversely affected;

       (d) The accused did not waive the issue for tactical reasons; and

       (e) Consideration of the error is “necessary to do substantial justice.”

24 S.W.3d 274, 282-83 (Tenn. 2000) (quoting Adkisson, 899 S.W.2d at 641-42). “[A]ll
five factors must be established by the record before this Court will recognize the
existence of plain error, and complete consideration of all the factors is not necessary
when it is clear from the record that at least one of the factors cannot be established.” Id.
at 283.

       The established test for determining whether prosecutorial error based on improper
comments amounts to reversible error is whether the conduct was so improper, or the
argument so inflammatory, that it affected the verdict. See State v. Reid, 164 S.W.3d
286, 344 (Tenn. 2005); State v. Goltz, 111 S.W.3d 1, 5 (Tenn. Crim. App. 2003). In
assessing whether comments made by the prosecution are so inflammatory or improper as
to affect the verdict, the court must consider five factors:

       (1) The conduct complained of viewed in the context and the light of the
       facts and circumstances of the case;

       (2) The curative measures undertaken by the court and the prosecution;

       (3) The intent of the prosecutor in making the improper statements;

       (4) The cumulative effect of the improper alleged conduct and any other
       errors in the record; and

       (5) The relative strength or weakness of the case.

Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976); see also Goltz, 111
S.W.3d at 5-6.

A.     Right to Remain Silent

        Based on the following exchange, the defendant contends the State, while cross-
examining the defendant, improperly commented on the defendant’s right to remain
silent.
                                           - 13 -
      DEFENDANT:           Yeah. But I wanted to tell them the whole story, but --

      PROSECUTOR:          Well, you wanted to, but you didn’t right?

      DEFENDANT:           N’all. They didn’t give me a chance.

      PROSECUTOR:          How did they not give you a chance?

      DEFENDANT:           Because they put me in the back of the police car and
      shut the door.

      PROSECUTOR:          They never talked to you after that?

      DEFENDANT:           No.

      PROSECUTOR:          When you were sitting back there -- the three hours
      that you were there?

      DEFENDANT:           No. He got up front and sit there different times. A lot
      of times he was outside the police car.

      PROSECUTOR:          At any time when he was in there you could have
      talked to him, right? I mean, you’re not obligated to I understand that, but
      you could. If you wanted to tell your side of the story you could have done
      that. It might not have been the best idea.

        Although the defendant did not contemporaneously object to this line of
questioning, he did argue in his motion for new trial that the State improperly commented
on his right to remain silent. However, at the motion hearing, trial counsel admitted, “I
will state on the record I did not make [an objection at] trial as a tactical decision. I
didn’t want to draw any additional light to this.” Because the defendant waived this issue
for tactical reasons, he is not entitled to relief under the plain error doctrine.

B.    Jammed Gun

      During his rebuttal closing argument, the prosecutor stated:

            For whatever reason this gun decides to stop working. Jammed
      perhaps. It is in working order when TBI gets in touch with it, yes.
      They’ve had time to remove any jams.
                                          - 14 -
       The defendant claims the prosecutor argued misleading facts and vouched for the
credibility of Ms. Frans by resolving any discrepancies between her testimony and
Special Agent Braswell’s. The State contends the prosecutor’s statements were
consistent with the proof, and he did not personally vouch for Ms. Fran’s credibility.

        Here, consideration of the prosecutor’s statement is not necessary to do substantial
justice in light of the overwhelming evidence submitted at trial. The State provided both
eyewitness testimony and physical evidence linking the defendant to the crime. Ms.
Frans testified she was in the bedroom when she heard gunshots. The defendant entered
the bedroom where she was hiding, put a pistol to her head, and pulled the trigger, only
leaving when the gun jammed. Ms. Frans’s testimony was corroborated by Officer Gay,
who testified the .25 caliber pistol was “messed up” because he could not “rack the slide
back” when unloading the bullets. Forensic evidence linked the bullets and casings found
at the scene to the defendant’s guns, which were recovered at the defendant’s house.
Moreover, the trial court instructed the jury to follow the law, not the opinions of the
attorneys, and we presume the jury followed those instructions. State v. Robinson, 146
S.W.3d 469, 494 (Tenn. 2004). Accordingly, we conclude the prosecutor’s statements do
not rise to the level of plain error and, therefore, the defendant is not entitled to relief on
this issue.

C.     The Bolshevik Revolution

       During rebuttal, the prosecutor made the following statements:

               One hundred years ago yesterday a group of Russians, otherwise
       known as the Bolshevik[s], overthrew the provisional government of
       Russia. They were led by a couple of guys mainly. A guy by the name of
       Lenin and a guy by the name of Trotsky. Those two guys led this
       revolution for years. They choose to be there. In the right spot at the right
       time they snatched the provisional government to take over Russia what is
       known as, what we know it as, the Russian Communist Party. They choose
       to be there. They had a plan.

               They fulfilled that plan with ruthless efficiency. They were not
       someone you wanted to play with. [The defendant] is also similarly
       situated. He chooses to be here. Because he had a plan to walk over to that
       address on Orchi with two guns as a man scorned by Melissa Frans with the
       intent to kill her.



                                            - 15 -
              He plans it. He gets the tools he needs to carry out the job. Walks
       over there three blocks. Comes in something is wrong with this plan.

       ...

             He eliminates the first witness because now [the defendant’s] plan
       has changed because he comes up on a surprise. Oh no. The provisional
       government had guards at the door.

             Melissa Frans is our provisional government. Her guards, using the
       term very broadly, are Jodie and Michael Davis.

       ...

             Then what does [the defendant] do he comes to another door. Walks
       down that hall and comes to another door. And that door is the provisional
       government, Melissa Frans.

       ...

               Two Gun Charlie I don’t need a shotgun. He’s not going to actually
       storm the winter house in Bolshevik. It’s not guarded by a battalion of
       solders (sic). He’s going to someone’s house. Might not know who’s in
       there, but should be sufficient.

       The defendant argues these statements were prejudicial and calculated to confuse
the jury as to holes in the State’s proof. The State contends the prosecutor’s argument
was simply ineffective.

       Here, the prosecutor’s statements were not so inflammatory as to affect the
outcome of the trial. While the statements do not rise to the level of affecting the verdicts
in this case, we must caution the State from using such analogies at trial. The
prosecutor’s multiple references to Lenin, Trotsky, and the Bolshevik Revolution likely
confused the jury. However, as discussed above, given the strength of the State’s
evidence against the defendant, it is not likely the prosecutor’s statements affected the
jury’s decision. Therefore, consideration of the prosecutor’s statements is not necessary
to do substantial justice. The defendant is not entitled to relief on this issue.

      Finally, we detect some errors in the entry of the judgment forms in this case. At
the motion for new trial hearing, the trial court found that Count three merged with Count
one and Count four merged with Count two, and we agree. However, this is not reflected
                                           - 16 -
in the judgment forms. Therefore, we must remand the case to the trial court for entry of
corrected judgment forms indicating the mergers. See State v. Berry, 503 S.W.3d 360,
364 (Tenn. 2015) (“The judgment document for the lesser (or merged) conviction should
reflect the jury verdict on the lesser count and the sentence imposed by the trial court.
Additionally, the judgment document should indicate in the ‘Special Conditions’ box that
the conviction merges with the greater conviction. To avoid confusion, the merger also
should be noted in the ‘Special Conditions’ box on the uniform judgment document for
the greater or surviving conviction.”). In addition, although the trial court ordered Counts
one, two, three, four, five, and six to run concurrent to each other, the judgment forms for
Counts one, two, three, four, and five do not reflect this. On remand, the judgment forms
should be corrected to indicate that Counts one, two, three, four, five, and six run
concurrently.

                                       Conclusion

      For the aforementioned reasons, the judgments of the trial court are affirmed.
However, we remand this case for entry of corrected judgments as specified in this
opinion.



                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                           - 17 -